Citation Nr: 9905975	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  98-15 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 40 percent for Grade I 
anterolisthesis of the fourth on the fifth lumbar vertebrae 
(L4/L5) with facet osteoarthritis, L4-L5 stenosis, and 
impaired mobilities.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to July 
1948.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at Atlanta, 
Georgia.  The veteran had a personal hearing before the 
signatory Board member at the RO in December 1998, during 
which he raised the issue of entitlement to a total 
compensation rating based on individual unemployability.  
This issue has not been developed for appeal and is referred 
to the RO for further appropriate action.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claim has been obtained by VA.  

2.  The veteran's lumbar spine disability classified as Grade 
I anterolisthesis of L4/L5 with facet osteoarthritis, L4-L5 
stenosis, and impaired mobilities is currently manifested by 
degenerative disc and joint disease that equates with or 
approximates pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy and 
characteristic pain, but without any residual of vertebral 
fracture or ankylosis.  


CONCLUSION OF LAW

A 60 percent rating but no greater, for Grade I 
anterolisthesis of L4/L5 with facet osteoarthritis, L4-L5 
stenosis, and impaired mobilities is warranted.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.71a, Diagnostic Codes 5285, 5286, 5293 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran injured his 
low back in a jeep accident.  

VA outpatient clinical records show, in September 1986, X-ray 
examination findings of marginal osteophytes of the dorso-
lumbar spine due to degenerative disease.  The veteran had 
complained of a painful back which had been worse over the 
previous week.  In May 1989, he had complaints of low back 
and bilateral leg pain relating to the inservice injury.  He 
used his hands on getting out of a chair.  X-ray examination 
showed anterior osteophytes, T10-L2.  Degenerative joint 
disease of the thoracolumbar spine was assessed.  In October 
1989, decreased range of motion due to pain, guarding, and 
mild sciatic tenderness on straight leg raising at 70 degrees 
was shown.  X-ray examination showed degenerative disc 
disease at L1 with mild retrolisthesis and spondylosis at L2-
S1.  Lumbar spondylosis with mechanical low back pain and 
degenerative disc disease at L1 with radiculopathy to the 
right ilioinguinal nerve were assessed.  

A chiropractic report dated in October 1989 revealed low back 
pain with a diagnosis of low back syndrome, subluxation of 
L3-L5, and muscle strain/sprain.  

VA outpatient treatment records show, in December 1989, 
definite, moderately severe spondylosis at L4-S1 with 
spondylolisthesis, L4-5.  

On a VA examination in February 1990, the veteran complained 
of lumbar pain with the inability to lift more than 25 
pounds.  The physical examination confirmed pain on pressure 
of the lumbar spine and lumbar paraspinal muscles.  Forward 
flexion was to 65 degrees.  Backward extension was to 25 
degrees.  Lateral flexion was to 30 degrees.  Rotation was to 
20 degrees.  Straight leg raising was positive at 70 degrees 
on the right and 60 degrees on the left.  X-ray examination 
revealed disc space narrowing with degenerative osteophytes 
at L1-2.  The final diagnosis was residuals of an injury of 
the lumbar spine with degenerative disc disease of L1-2.  

On a VA examination in November 1993, the veteran complained 
of constant lower back pain except when lying down.  He 
reportedly was taking muscles relaxants.  The physical 
examination termed his posture as abnormal with sway back.  
Lumbar spine muscle spasm was revealed.  Forward flexion was 
to 50 degrees.  Backward extension was to 20 degrees.  
Lateral flexion was to 20 degrees, bilaterally.  Rotation was 
to 20 degrees, bilaterally.  There was objective evidence of 
pain at 50 degrees during forward flexion and at 20 degrees 
during backward extension.  Grade I anterolisthesis L4 on L5 
with facet osteoarthritis, L4-5 stenosis, and mobilities as 
recorded were diagnosed.  

On a VA examination in May 1996, the veteran continued with 
complaints of constant back pain.  The physical examination 
showed no postural abnormalities.  There were no fixed 
deformity, point tenderness, paraspinal muscle spasm, or 
radiculopathy.  Straight leg raising was negative.  Forward 
flexion was to 40 degrees.  Backward extension was to 20 
degrees.  Lateral flexion was to 20 degrees.  Rotation was to 
15 degrees, bilaterally.  There reportedly was no objective 
evidence of pain on motion.  X-ray examination confirmed 
degenerative changes in the posterior elements of the lower 
lumbar spine with minimal anterior subluxation of L5 on L4 
with anterior osteophytes visualized.  The impression was 
degenerative disc disease as described.  The final diagnosis 
was back pain with restricted mobility.  

On a VA examination in March 1998, the veteran complained of 
low back pain that went up his spine on a daily basis that 
was only relieved if he lay down and got off his feet.  He 
stated that he could not cut the grass or do anything like 
that because, after 10 or 15 minutes, his back would start 
aching.  He reportedly voiced no symptoms that could be 
attributed to radiculopathy involving the lower limbs.  The 
physical examination showed that he was 5 feet, 9 inches tall 
and weighed 204 pounds, with a relatively normal gait and 
posture.  No spasms of the lumbosacral paravertebral 
musculature were detected.  Forward flexion was to 60 
degrees.  Backward extension was to 15 degrees.  Lateral 
flexion was to 24 degrees, bilaterally.  Rotation was to 34 
degrees, bilaterally.  There was no weakness of the 
quadriceps muscle or of dorsiflexion and plantar flexion of 
the toes.  There were no sensory deficits noted of the lower 
limbs.  Straight leg raising was to 50 degrees, bilaterally.  
He was unable to squat full range because of knee discomfort.  
It was summarized that there was no clinical evidence of 
lumbar radiculopathy involving either of the lower 
extremities.  He had good ankle and knee deep tendon reflexes 
and there was no evidence of any motor weakness of the lower 
limbs or sensory changes.  X-ray examination revealed slight 
anterior listhesis of L4 on L5, degenerative disease of the 
facet joints of L4-5, mild anterolateral spurring throughout 
the lumbar spine, mild narrowing of the L1-2 disc space, 
moderate hypertrophic spurring at L1-2, slight narrowing of 
the L5-S1 disc space, calcification of the abdominal aorta 
and iliac vessels, and no evidence of erosion of the 
sacroiliac joints.  The impressions were mild to moderate 
multilevel degenerative disease and slight anterior listhesis 
of L4 on L5 without gross pars defects, and articular facet 
degenerative joint disease at L4-5.  The final diagnosis was 
degenerative intervertebral disc disease with subjective 
complaints but with no clinical evidence of radiculopathy.  

A VA magnetic resonance imaging (MRI) of the lumbar spine in 
May 1998 revealed first degree spondylolisthesis of L4 on L5, 
anterior osteophytes from L1-5, a hemangioma of L1 and of the 
sacrum, no evidence of herniated disc, a moderate bulging 
disc at L4-5 with moderate facet disease and mild narrowing 
of the neural foramen, and a mild bulging disc at L5-S1.  The 
impressions were first degree spondylolisthesis of L4 on L5, 
moderate bulging disc with moderate facet disease of L4-5, 
with mild narrowing of the neural foramen, and mild bulging 
disc at L5-S1.  

The personal hearing before the signatory Board member at the 
RO was conducted in December 1998.  The veteran and his wife 
were present and testified.  The veteran testified that he 
had lumbar muscles spasms that pulled him backward and a 
burning pain form the lumbar spine that went down his legs.  
Transcript (T.) at pages 3-4 (3-4).  He felt the burning 
sensation in his buttocks and down to his knees.  T. at 4.  
He described the pain as burning, tingling and stinging.  
After he walked a while he stated that his right leg dragged 
a little bit.  T. at 5.  His wife testified that he had a 
bulge in his back that caused him to hunch over more and more 
and his back to curve more.  He reportedly had lost height 
because of this development.  T. at 6.  He testified that he 
suffered from spasms in his back two or three times a week 
and had his spouse massage his back with lotion.  T. at 7.  
Over the previous year he stated that his back symptomatology 
had definitely increased with pain all the time which was 
relieved on standing, stretching and lying down.  T. at 8.  
He testified that shooting pain down his legs was getting 
worse and worse.  His spouse testified that he was getting 
progressively worse with constant low back pain, laying down 
a lot, and the inability to lift anything.  T. at 9.  He and 
his wife described a redness and palpable heat of his back 
about 2-3 times a week which worsened when he leaned 
backwards.  T. at 10.  

Criteria

VA has the duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1 which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition; and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 provides that in cases of 
functional impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems, and medical 
examiners must furnish, in addition to the etiological, 
anatomical, pathological, laboratory, and prognostic data 
required for ordinary medical classification, a description 
of the effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report and enable VA to make a more precise evaluation of the 
claimant's disability and of any changes in the condition.  

Disability determinations are determined through the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity. Separate 
diagnostic codes ("D.C.") identify various disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1997).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The United States Court of Veterans Appeals (Court) has 
stated that the degree of impairment resulting from a 
disability is a question of fact, and that the Board's 
primary focus in such cases is upon the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); See Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  
In particular, the Court has held that a "claim for an 
increased rating is a new claim," and is generally well 
grounded upon the appellant's report that his disability has 
worsened.  Cox v. Brown, 6 Vet. App. 459, 460-461, (1994).  

The appellant is currently in receipt of a 40 percent 
disability evaluation for degenerative disc and joint disease 
of the lumbosacral spine, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  This evaluation contemplates severe 
symptomatology of recurring attacks with intermittent relief.  
A 60 percent disability evaluation is available under 
Diagnostic Code 5293 for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Greater than 60 percent ratings for the spine are provided 
under Diagnostic Code 5285 for residuals of vertebral 
fracture with cord involvement, bedridden status, or the 
requirement of long leg braces (100 percent), or Diagnostic 
Code 5286 with complete bony fixation (ankylosis) of the 
spine at an unfavorable angle with marked deformity and 
involvement of major joints (100 percent).  

Relative to the assignment of a disability rating, the Board 
is bound to consider only the factors as enumerated in the 
rating criteria discussed above.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  

Functional loss due to pain "on use or due to flare-ups" must 
be considered pursuant to DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Pursuant to 38 C.F.R. § 3.321(b)(1), an increased disability 
rating on an extraschedular basis may be awarded "[t]o accord 
justice to the exceptional case were the schedular 
evaluations are found to be inadequate . . . ."  Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An exceptional case 
includes factors such as "marked interference with employment 
or frequent periods of hospitalizations [due exclusively to 
service-connected disability] as to render impractical the 
application of regular rating standards."  Moyer, 2 Vet. App. 
at 293 (quoting 38 C.F.R. § 3.321(b)(1)).  The test is a 
stringent one for, as the Court has held, "it is necessary 
that the record reflect some factor which takes the claimant 
outside the norm of such veteran.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough."  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

Analysis

The veteran is shown to have injured his back during active 
service with residual disability classified, essentially, as 
spondylolisthesis of L4 on L5, degenerative disc disease with 
bulging discs at L4-5 and L5-S1, and degenerative joint 
disease of the lumbar spine.  The disability has been rated 
under Code 5293 as for intervertebral disc syndrome, 
considered to be 40 percent disabling, with recurring attacks 
and intermittent relief.  There have been mixed clinical 
findings in the 1990's.  On the VA examination in 1990, there 
was physical evidence of lumbar spine and paravertebral 
muscular pain and limitation of motion.  In 1993, objective 
evidence of pain and muscle spasms of the lumbar spine were 
specified.  Conversely, on the VA examination in 1996, there 
was no objective evidence of pain on motion.  His complaints 
of constant low back pain continued and X-ray evidence of low 
back degenerative changes were consistently shown.  On the 
last VA examination, he continued with complaints of low back 
pain but the examination mostly focused on whether or not 
objective radiculopathy was present.  None was found, but 
there were no findings to confirm or rule out lumbar spine 
pain.  The X-ray findings and later MRI findings were 
consistent with degenerative joint and disc disease of the 
lumbar spine.  

The sworn testimony of the veteran and his wife is consistent 
with past complaints and the clinical findings, except that 
they described intermittent muscle spasms that were not 
detected on the 1998 examination.  However, he did state that 
the muscle spasms occurred 2-3 times a week, which could 
explain why there were not observed at the time of the last 
examination.  He also described burning and radiating pain 
from the lumbar spine down the legs as well as redness and 
heat of the spine intermittently.  The Board notes that 
possibly intermittent muscle spasms and objective evidence of 
pain have been symptomatic of lumbar spine degenerative joint 
and degenerative disc disease, and were not clinically ruled-
out on the most recent examination.  He and his spouse are 
competent to present evidence on low back pain that radiates 
down the legs as experienced by him and observed by his 
spouse.  The Board finds that the presence of low back pain 
which radiates to the lower extremities is credible and 
consistent with the objective findings of degenerative joint 
and disc disease of the lumbar spine and more nearly 
approximates the rating of 60 percent for intervertebral disc 
syndrome under Code 5293, which contemplates persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological finding appropriate to the 
site of any diseased disc and intermittent relief.  It is 
clear, however, that he does not suffer from ankylosis of the 
spine or vertebral fracture with cord involvement that would 
qualify for a higher than 60 percent rating.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, the evidence does not suggest that the veteran's 
disabilities produce such an exceptional or unusual 
disability picture as to render impractical the applicability 
of the regular schedular standard and thereby warrant the 
assignment of an extraschedular evaluation greater than 60 
percent under the provisions of 38 C.F.R. § 3.321(b)(1). The 
evidence of record before the Board does not contain evidence 
of "unusual circumstances" that would preclude the use of 
the regular rating schedule.  For example, the veteran has 
not recently been hospitalized for his degenerative disc and 
joint disease of the lumbar spine.  Moreover, the Board is 
not required to discuss the possible application of 38 C.F.R. 
§ 3.321(b)(1) when there is no evidence of an exceptional 
disability picture.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

An increased rating for Grade I anterolisthesis of L4/L5 with 
facet osteoarthritis, L4-L5 stenosis, and impaired mobilities 
is granted, subject to the governing regulations applicable 
to the payment of monetary benefits.  




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 

- 9 -


- 1 -


